5 F.3d 539NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
PUGET SOUND ELECTRICAL WORKERS HEALTH & WELFARE TRUST FUND;Puget Sound Electrical Workers Pension Trust Fund;  PugetSound Electrical Apprenticeship Training Trust, and NationalElectrical Benefit Fund ("Trusts");  Plaintiffs-Appellants,v.LEAF CORPORATION;  Kiewit Pacific Company;  Aetna Casualtyand Surety Company, Inc.;  Washington StateDepartment of Transportation,Defendants-Appellees.
No. 92-35043.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 2, 1993.*Decided Sept. 7, 1993.

Appeal from the United States District Court for the Western District of Washington;  No. CV-91-1312-BJR, Barbara J. Rothstein, Chief District Judge, Presiding.
W.D.Wash.
AFFIRMED.
Before:  WALLACE, WRIGHT, and NOONAN, Circuit Judges.


1
ORDER**


2
We affirm for the reasons given in the order of the district court.  See also Trustees of Elec. Workers Health and Welfare Trust v. Marjo Corp., 988 F.2d 865 (9th Cir.1992).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3